        Case: 3:20-cv-00389-bbc Document #: 23 Filed: 07/17/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
DAVID E. SIERRA-LÓPEZ
                                                                     ORDER
                            Plaintiff,
                                                                  20-cv-389-bbc
              v.

TONY EVERS, KEVIN A. CARR
AND SUSAN NOVAK,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       On June 22, 2020, I dismissed pro se plaintiff David E. Sierra-López’s complaint in

which he alleged that the warden of Columbia Correctional Institution had refused to release

him despite an order from the United States District Court for the Eastern District of

Wisconsin requiring her to do so. I concluded that plaintiff’s complaint was without merit

because the Eastern District had not ordered that he be released.

       Now plaintiff has filed a motion for reconsideration, dkt. #13, but he has not

identified any legal or factual errors in my prior decision. Plaintiff continues to assert that

he should be released, but he has alleged no facts suggesting that he is being held in violation

of the constitution or that his federal rights have been violated in any way. Therefore, I will

deny his motion.



                                           ORDER

       IT IS ORDERED that plaintiff David E. Sierra-López’s motion for reconsideration,



                                               1
      Case: 3:20-cv-00389-bbc Document #: 23 Filed: 07/17/20 Page 2 of 2



dkt. #13, is DENIED.



            Entered this 17th day of July, 2020.

                                       BY THE COURT:

                                         /s/
                                       ________________________
                                       BARBARA B. CRABB
                                       District Judge




                                          2
